Name: Council Regulation (EEC) No 2463/77 of 7 November 1977 concerning import arrangements into the Benelux countries of jute yarn originating in Thailand, and repealing Regulation (EEC) No 1278/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 286/4 Official Journal of the European Communities 10 . 11 . 77 COUNCIL REGULATION (EEC) No 2463/77 of 7 November 1977 concerning import arrangements into the Benelux countries of jute yarn origi ­ nating in Thailand, and repealing Regulation (EEC) No 1278/77 Whereas the voluntary restraint measures set quantita ­ tive limits for exports for the years 1977, 1978 and 1979 ; whereas it is accordingly necessary to fix quantitative limits for imports into the Benelux coun ­ tries of the products in question ; whereas the limits specified apply to exports from Thailand, and it is therefore necessary to charge the products imported against the quantitative limit fixed for the year of their export from Thailand ; Whereas provision was made during the consultations for the possibility of carrying over, up to a certain percentage, of unused quantities of the quantitative limit fixed for one year to the limit of the following year, and to operate in the same fashion for advance deliveries taken up against the limit for the following year ; Whereas products entering the Benelux countries under the inward processing arrangements or under another temporary importation procedure which are re-exported from the customs territory of the Commu ­ nity, in their original state or after processing, will not be charged against the quantitative limits fixed ; Whereas this Regulation replaces the measures laid down by Regulation (EEC) No 1278/77, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 1439/74 of 4 June 1974 on common rules for imports ( J ), and in particular Article 1 5 thereof, Consultations having taken place within the Advisory Committee set up under Article 5 thereof, Having regard to the proposal from the Commission , Whereas by Regulation (EEC) No 1 278/77 (2) the Council maintained in force until 31 December 1977 the arrangements for importation into the Benelux countries of jute yarn originating in Thailand, adopted by Regulation (EEC) No 969/77 (3 ) ; Whereas these measures were adopted without preju ­ dice to the continuation or outcome of the consulta ­ tions upon this subject between the Community and the Kingdom of Thailand ; Whereas following fresh consultations between the Community and Thailand the Government of this country has undertaken voluntarily to restrain its exports of yarn of jute or of other textile bast fibres of heading No 57.03 found under Common Customs Tariff heading No 57.06 to the Benelux countries for the period from 1 January 1977 to 31 December 1979 ; Whereas the effectiveness of the voluntary restraint measures introduced by the Thai authorities is dependent on the establishment of a system of Community surveillance and the implementation of such surveillance requires that imports of the products in question into the Benelux countries remain subject to authorization : HAS ADOPTED THIS REGULATION : Article 1 1 . Imports into the Benelux countries of the following products originating in Thailand and imported from that country during the period from 1 January 1977 to 31 December 1979 shall be subject to the production of an import authorization granted by the competent authorities of the Member State concerned for the quantities indicated below : CCT heading No Description of goods Unit Quantitative limits 1977 1978 1979 57.06 Yarn of jute or of other textile bast fibres of heading No 57.03 tonnes 4 430 4 762 5 119 (') OJ No L 159, 15 . 6 . 1974, p. 1 . (2) OJ No L 148 , 16 . 6 . 1977, p. 1 . (3 ) OJ No L 115, 6 . 5 . 1977, p. 12 . 10 . 11 . 77 Official Journal of the European Communities No L 286/5 2. Import authorizations shall be granted automa ­ ticlly and without delay within the limits indicated in paragraph 1 upon production by the importer of the export licence granted by the competent authorities in Thailand and containing the particulars listed in the Annex . Imports thus authorized shall be charged against the quantitative limit fixed for the period during which the goods were loaded in Thailand for export to the Benelux countries . 3 . Having regard to the import authorizations already granted by the competent authorities of the Benelux countries in 1977 within the quantitative limit fixed for that year by Regulation (EEC) No 969/77 maintained in force by Regulation (EEC) No 1278/77 the said authorities shall grant import authori ­ zations in accordance with the procedure laid down in paragraph 2 and for the exports authorized by the Thai authorities under the same procedure up to a limit of 5 162 tonnes applicable for the period from 1 September 1977 to 31 December 1978 . The quantity covered by the said authorizations shall not, however, exceed 1 290 tonnes for the first four months of this period, i.e. 1 September 1977 to 31 December 1977. Article 2 Portions of the quantitative limit for a given year not taken up during that year may be carried over and added to the quantitative limit fixed for the following year, but shall not exceed 10 % of the latter limit . Such advance deliveries as do not exceed 10 % of the quantitative limit for a given year shall be authorized from the quantitative limit fixed for the following year. Such amounts delivered in advance shall be deducted from the quantitative limit fixed for the following year . The application of the above provisions shall not, in any given year, result in the quantitative limit for that year being exceeded by more than 10 % . Article 3 Products entering the Benelux countries under the inward processing arrangements or under another temporary importation procedure which are re ­ exported from the customs territory of the Commu ­ nity, either in their original state or after processing, shall not be charged against the quantitative limits fixed in Article 1 . Article 4 Regulation (EEC) No 1278 /77 is hereby repealed . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1977 . For the Council The President A. HUMBLET No L 286/6 Official Journal of the European Communities 10 . 11.77 ANNEX Particulars referred to in Article 1 (2) The export licences to be issued by the competent authorities in Thailand (') in respect of the products referred to in this Regulation shall specify or include : 1 . the destination , and in particular the town and the Member State of destination ; 2. the serial number ; 3 . the name and address of the importer ; 4. the name and address of the exporter ; 5 . a description of the goods ; 6 . the quantity (in tonnes) ; 7 . an attestation to the effect that the quantity in question : (i) has been counted against the quantitative limit fixed for the Benelux countries or, where appro ­ priate, that the said quantity is intended for re-export, either in their original state or after processing, from the Community ; (ii) has been authorized for export on the basis of an existing authorization granted by the Benelux authorities after 1 January 1 977 (2 ). (') Department of Foreign Trade, Ministry of Commerce. (2 ) In this case the quantity in question shall not be charged against the quantitative limit provided for in Article 1 (3).